DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-11 are directed to a system (i.e., a machine) and claims 12-18 are directed to a method (i.e., a process). Accordingly, claims 1-18 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 12 includes limitations that recite at least one abstract idea.  Specifically, independent claim 12 recites:
12. A method, comprising:  receiving first sensor data associated with a first plurality of measurements of a plurality of components of a respective plurality of medical systems; receiving first user input that indicates one or more issues associated with at least one of the plurality of medical systems; determining first one or more classifiers based at least on the first user input and based at least on the first sensor data; receiving second sensor data associated with a second plurality of measurements of the plurality of components of the respective plurality of medical systems; determining, based at least on the first one or more classifiers and based at least on the second sensor data, at least two services to be provided to respective at least a first two of the plurality of medical systems; after the at least two services have been provided to the at least two of the first plurality of medical systems: receiving third sensor data associated with a third plurality of measurements of a plurality of components respectively associated with the at least the first two of the plurality of medical systems; determining, without the first user input and without second user input, second one or more classifiers based at least on the third sensor data; determining, based at least on the first one or more classifiers and based at least on the third sensor data, at least two services to be provided to respective at least a second two of the plurality of medical systems;   determining, based at least on the second one or more classifiers and based at least on the at least the second two services to be provided, a plurality of additional services to be respectively provided to the at least the second two of the plurality of medical systems; and issuing, to a computer system associated with a technician, a work order that includes at least one of the plurality of additional services.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving data/inputs, determining/analyzing data, and issuing a work order amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1 and 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting at least one processor, a memory medium, components, medical systems, and a computer system to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the at least one processor, memory medium, components, medical systems, and computer system are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data/inputs, determining data, and issuing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.   
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-11 and 13-18 are ultimately dependent from Claim(s) 1 and 12 and include all the limitations of Claim(s) 1 and 12. Therefore, claim(s) 2-11 and 13-18 recite the same abstract idea. Claims 2-11 and 13-18 describe further limitations regarding the classifiers, additional services, receiving information, and providing information. These are all just further describing the abstract idea recited in claims 1 and 12, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving sensor data/user inputs and issuing a work order to a computer system, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-18 are ineligible under 35 USC §101.

Claim Objections
Claim 9 is objected to because of the following informalities:  it depends on itself. For purposes of examination, the Examiner considers claim 9 to be dependent on claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the at least two of the first plurality of medical systems" in lines 16-17 of claim 1 and lines 13-14 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 12 recite the limitation "a plurality of components" in line 19 of claim 1 and lines 15-16 of claim 12.  It is unclear if these “plurality of components” are different from the “plurality of components” recited earlier in the claims, or the same.
Claims 1 and 12 recite the limitation "the at least the second two services to be provided" in line 27 of claim 1 and line 24 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 16 recite “a technician” in lines 2 & 3 of claim 5 and lines 2 & 3 of claim 16. It is unclear if the “technician” recited in claims 5 and 16 is the same “technician” recited in independent claims 1 and 12, or if it is a different technician.
Claim 6 and 17 recite the limitation "the medical system" in lines 3, 4, 6, & 7 of claim 6 and lines       4 & 7 of claim 17.  There is insufficient antecedent basis for this limitation in the claims.
Claim 6 and 17 recite the limitation "the at least one medical system" in line 8 of claim 6 and lines 8-9 of claim 17.  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites “a computer system” in line 7. It is unclear if this is the same “a computer system” recited in claim 1, or different.
Claims 2-4, 7-10, 13-15, and 18 incorporate the deficiencies of claims 1 and 12, through dependency, and are therefore also rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches system, method, and computer program product for predictive maintenance (US 2020/0118675 A1); method of performing fault management in an electronic apparatus (US 2019/0272475 A1); predictive maintenance for large medical imaging systems (WO-2019011765-A1); and "An ARTMAP Neural Network-Based Machine Condition Monitoring System."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686